On December 18,1991, the Defendant was sentenced to Count II, ten (10) years for the revocation of Sexual Assault; Count III, ten (10) years with all ten (10) years suspended for the revocation of Sexual Assault. The sentence imposed on Count III shall run consecutively with the sentence imposed on Count II, for a total sentence of twenty (20) years in the Montana State Prison, with ten (10) years suspended. The defendant shall receive credit for 111 days time served. The Court recommends that the Defendant be considered for placement in the sexual offender program and also recommends that he be considered for placement at the Swan River Camp. The suspended portion of this sentence shall be upon the conditions outlined in the December 18, 1991 Judgment.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Margaret R. Gallagher, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to Count II, ten (10) years with five (5) years suspended for the revocation of Sexual Assault; Count III, ten (10) years with all ten (10) years suspended for the revocation of Sexual Assault. The sentence imposed on Count III shall run concurrently with the sentence imposed on Count II. The defendant shall receive credit for 111 days time served. The Court recommends that the Defendant be considered for placement in the sexual offender program and also recommends that *18he be considered for placement at the Swan River Camp. The suspended portion of this sentence shall remain the same as the conditions imposed in the December 18, 1991 Judgment.
DATED this 12th day of March, 1993.
The reason for the amended decision is based upon the youthfulness and immaturity of the Defendant.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Margaret Gallagher, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.